Title: Joseph Miller to Thomas Jefferson, 14 November 1814
From: Miller, Joseph
To: Jefferson, Thomas


          
            Honrd Frind Norfolk Novr 14th 1814—
            I take the liberty of informing you that this Day I have Shiped for you one Cask of ____ on Board the Slope Eliza-Ann Josiah Allven Capt which I hope will Come Safe to hand hoping you will Wright Merss Gibson Jefferson Co to forward it to you for been Rather Perishable and to be Keept Dry you will Open the End your name is on and as it Contains 3 Diffr Sorts—
            I have Commenced Malting and has Ventured 1000 Dol in a ship bound for France with Tobacco which if arives Safe will Pay Good I have Inshured
            hoping to heare from you when you Recd
            my well wishing to you and Famuly
            I Rem your Hum ServentJoseph Meller
          
          
            Drect me at Mr Joseph Hayes
          
        